Name: Commission Regulation (EC) NoÃ 1321/2007 of 12 November 2007 laying down implementing rules for the integration into a central repository of information on civil aviation occurrences exchanged in accordance with Directive 2003/42/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: health;  transport policy;  information and information processing;  information technology and data processing;  documentation;  air and space transport
 Date Published: nan

 13.11.2007 EN Official Journal of the European Union L 294/3 COMMISSION REGULATION (EC) No 1321/2007 of 12 November 2007 laying down implementing rules for the integration into a central repository of information on civil aviation occurrences exchanged in accordance with Directive 2003/42/EC of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2003/42/EC of the European Parliament and of the Council of 13 June 2003 on occurrence reporting in civil aviation (1), and in particular Article 6(4) thereof, Whereas: (1) Directive 2003/42/EC requires national occurrence reporting systems to be established, in order to ensure that relevant information on air safety is reported, collected, evaluated, processed and stored in national databases. (2) Member States should participate in an exchange of safety-relevant information and the Commission should facilitate the exchange of such information with the only objective of preventing aviation accidents and incidents, excluding as a consequence the attribution of blame and liability as well as benchmarking of safety performance. (3) Best use of modern technology for the transfer of information should be made while at the same time ensuring the protection of the entire database. (4) The most efficient way to ensure the exchange of a large amount of information between all the Member States is to create a central repository fed by the national databases and accessible by the Member States. (5) In order to take into account the specificity of each national mechanism put in place in accordance with Article 5(1) of Directive 2003/42/EC, the details for the update of information supplied by Member States should be established by means of technical protocol agreed between the Commission and each Member State. (6) In order to allow quality assurance procedures to be carried out and to avoid duplication of events reported by Member States, all information stored in the national database should also be stored in the central repository. (7) For the correct application of Article 7(1) of Directive 2003/42/EC the right to access the exchanged information should be given to any entity entrusted with regulating civil aviation safety or with investigating civil aviation accident and incidents within the Community. (8) In accordance with Article 5(3) of Directive 2003/42/EC, information derived from accidents and serious incidents investigated in accordance with Council Directive 94/56/EC (2) should also be stored in the databases. However, during an on-going investigation, only basic factual data should be entered into the databases while full information on these accidents and serious incidents would be stored when the investigation is completed. (9) The Commission should review the safety-relevance of the information exchanged two years after the entry into force of this Regulation. (10) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee established by Article 12 of Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (3), HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down measures concerning the integration into a central repository of relevant safety-related information exchanged by Member States, in accordance with Article 6(1) of Directive 2003/42/EC. Article 2 Central repository 1. The Commission shall set up and manage a central repository to store all information received from the Member States in accordance with Article 6(1) of Directive 2003/42/EC. 2. Each Member State shall agree with the Commission the technical protocols for the update of the central repository by transfer of all relevant safety-related information contained in the national databases referred to in Article 5(2) and (3) of Directive 2003/42/EC. This shall ensure that all relevant safety-related information contained in the national databases shall be integrated in the central repository. 3. In accordance with Article 7(1) of Directive 2003/42/EC, any entity entrusted with regulating civil aviation safety or with investigating civil aviation accident and incidents within the Community shall have online access to all information contained in the central repository except to the information which directly identifies the operator or aircraft subject to an occurrence report. 4. Such information which may remain confidential is the name, designator, call sign or flight number of the operator and the registration mark or serial/construction number of the aircraft. In cases where such information is deemed necessary for safety analysis, authorisation shall be requested from the Member State which supplied the information. Article 3 Information related to investigations Basic factual information on accidents and serious incidents shall be transferred to the central repository while an investigation thereon is on-going. When the investigation is completed, all information including, when available, a summary in English of the final investigation report shall be added. Article 4 Review Two years after the entry into force of this Regulation, the Commission shall review the safety-relevance of the data stored and exchanged. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 167, 4.7.2003, p. 23. (2) OJ L 319, 12.12.1994, p. 14. (3) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 1900/2006 of the European Parliament and of the Council (OJ L 377, 27.12.2006, p. 176).